Case: 10-20090 Document: 00511422554 Page: 1 Date Filed: 03/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 24, 2011

                                     No. 10-20090                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



DAVID THOMAS, JR.,

                                                   Plaintiff-Appellant
v.

C. ZAKHORIA, Houston Police Officer; C. ROZEK, Houston Police Officers;
M. CHAPNICK, Houston Police Officer,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:07-CV-3251


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant David Thomas, Jr. filed this action against Houston
police officers and others alleging use of excessive force in arresting him in the
restroom of a Whataburger restaurant. The case was tried before a jury which
returned a verdict in favor of Defendants-Appellants, and the district court
entered a take-nothing judgment dismissing Thomas’s action. Proceeding pro



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20090 Document: 00511422554 Page: 2 Date Filed: 03/24/2011



                                  No. 10-20090

se and in forma pauperis on appeal, Thomas contends only that the jury verdict
was against the great weight of the evidence and that it should be reversed and
his case remanded for a new trial.
      Our review of the record on appeal, including the briefs of the parties and
the applicable law, convinces us that there is no basis for our reversing the
verdict of the jury or the judgment of the district court entered pursuant thereto.
Accordingly, that judgment is, in all respects,
AFFIRMED.




                                         2